Citation Nr: 1752611	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-35 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for asthma, to include as caused by asbestos exposure.

4. Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1984 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a May 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Back Disability

In January 1989, while in service, the Veteran tripped over a sprinkler and twisted her back.  The Veteran reported immediate severe pain in the midline of her back and stated that she was unable to stand up for several hours after the injury.  The Veteran also reported not being able to get out of bed the next morning.  Additionally, a May 1989 service treatment record states that the Veteran complained of low or left back pain for approximately one week and was diagnosed with low back pain.

Post-service, the Veteran was involved in a motor vehicle accident in 1997, in which she fractured her right knee and tibia.  Additionally, it appears from the record that the Veteran was involved in another motor vehicle accident in October 2007.  Private treatment records indicate that the Veteran complained of back muscle spasms four days after this accident.  Furthermore, the Veteran was involved in a 2011 motor vehicle accident in which she injured her right wrist.  During her private February 2014 medical examination, the Veteran stated that after the 2011 accident she had the same type of pain in her back that she was experiencing prior to the accident.  The Veteran also stated that within a month or two after the 2011 accident, her back pain and symptoms down her legs were the same as they were when she had her back injury while in service in 1989.  

In July 2013, the Veteran underwent a VA examination.  The examiner stated that the Veteran has a current diagnosis of thoracolumbar spine strain and right leg radiculopathy, lumbosacral osteoarthritis, spondylosis, and bilateral facet arthropathy with diagnoses dates of June 1989 and July 2013.  The examiner concluded that it is less likely than not that the Veteran's current complaints of back pain are caused by her back injury in service.  The examiner referenced the Veteran's service treatment records indicating that the Veteran had a minor back injury and complained of a musculoskeletal in nature injury.  The examiner went on to say that that there is no continuity of care for any low back problems since the Veteran was discharged from the military until this examination.

However, private medical records contain several complaints of low back pain in 2007 and 2008.  Therefore, the Board finds the July 2013 VA examination inadequate as it relies on incorrect facts.

In February 2014, the Veteran underwent a private medical examination.  The physician stated that it is his medical opinion that it is as likely as not that if the Veteran had not fallen in the Army in 1989 (The Board notes that the private examination states that the Veteran's fall was in 1985; however, service treatment records indicate that the fall was in 1989.), she would not have had the straining of the discs and ligaments in her lower back and sacroiliac ligaments, which subsequently caused derangement of the discs and spinal nerve impingement into her lower legs.  The physician also stated that it is his opinion that the Veteran's condition was very severe due to her fall in the military and has continued onward.  The Board finds this opinion inadequate as the physician's nexus opinion does not contain a rationale.  Instead, the physician simply states that the Veteran's current back problem is related to her in-service injury without any further explanation.  

Therefore, a VA addendum opinion is required to determine the etiology of any currently diagnosed back disability, to include consideration of the Veteran's post-service accidents.  

Right Knee Disability

In October 1989, while in service, the Veteran experienced a right knee injury that is documented in her service treatment records.  At her private February 2014 examination, the Veteran stated that she injured her right knee in a motor scooter accident in 1985.  However, at the Veteran's July 2013 VA examination, the Veteran stated that in October 1989 she stepped on a rock during physical fitness training and injured her right knee. Nevertheless, the Veteran's service treatment records from October 1989 note a knee injury resulting in a knee strain of the medial collateral ligaments.

As discussed above, post-service, the Veteran was involved in a motor scooter accident in 1997.  As a result of this accident, the Veteran fractured her right knee tibia and had corrective surgery.  Additionally, the record notes that the Veteran was involved in another motor vehicle accident in October 2007, in which she complained of back muscle spasms.  Furthermore, the Veteran injured and fractured her patella in a motor vehicle accident in 2011. 

A March 2011 private treatment record notes changes at the medial patella compatible with history of fracture in January, extensive chronic degenerative joint changes, chronic deformity at the tibia particularly laterally, and findings of previous tibial fracture with healing and removal of previous internal fixation hardware.  The treatment note also documented extensive degenerative changes especially involving the lateral compartment.  Additionally, a July 2013 private treatment note states that the Veteran has mild osteoarthritis of the right knee.

In July 2013, the Veteran underwent a VA examination.  The VA examiner stated that the Veteran's right knee diagnosis is right knee status post-surgery to repair a fractured tibial plateau and status post-surgery to repair fractured patella and ACL/PCL instability and right knee osteoarthritis.  The VA examiner noted that the dates of these diagnoses are 1989, 1997, 2011, and 2013.  The VA examiner concluded that it is less likely than not that the Veteran's right knee disability was caused by her right knee injury in service.  The examiner explained that the Veteran's in-service injury was an injury to the medial collateral ligaments showing a strain.  In 2011, after the Veteran's motor vehicle accident, a MRI showed a fracture to the tibia and indicated that the Veteran had prior surgery and had some hardware removed from the knee area.  The examiner concluded that the MRI showed that all of the Veteran's current knee disabilities were therefore related to her post-service injury to the right knee and not her in-service injury. 

However, although the VA examiner briefly mentioned degenerative joint changes, he did not discuss whether or not any arthritis was caused by the Veteran's in-service injury.  Therefore, the Board finds that an addendum opinion is needed to address the etiology of all of the Veteran's current right knee diagnoses, to include arthritis. 

Additionally, in February 2014, the Veteran underwent a private medical examination.  The physician stated that the Veteran began having pain and instability of her right knee after her first motor scooter accident in 1985 while in the military.  The Veteran reported that at the time of the Veteran's first post-service accident in 1997, she was still having instability of her right knee and retained the same range of motion both before and after the 1997 accident.  However, the examination did report that the Veteran has experienced greater instability of her right knee since the 1997 injury.

Ultimately, the private physician stated that the Veteran's right knee injury in service was a contusion, straining of the ligaments, and traumatic arthritis.  The physician concluded that it is as likely as not that the Veteran's in-service accident caused slight ligament laxity and slight traumatic arthritis of the right knee and that her post-service accidents have caused additional impairment.

However, there are no records of the Veteran experiencing right knee arthritis until her post-service accidents.  Therefore, the February 2014 opinion stating that the Veteran's in-service injury caused her current arthritis is inadequate.  Additionally, the record does not reflect that the Veteran currently has ligament laxity.  Therefore, the February 2014 examination regarding the etiology of the Veteran's right knee disability is inadequate and an addendum opinion must be obtained on remand to clarify what right knee disabilities the Veteran currently experiences and their etiologies.

Asthma

While in service, in February 1989, the Veteran complained of a sore throat and was diagnosed with an upper respiratory infection.  In the same month, the Veteran was also diagnosed with bronchitis. 

In a May 2013 statement, the Veteran reported that the barracks room that she was assigned to while working at the Beaumont Army Medical Center contained asbestos.  After living in the room for five months, the Veteran stated that the Army moved the Veteran into different housing as the building in which the barracks room was located was condemned and demolished due to asbestos exposure.  However, the record does not contain any evidence of this information.  Therefore, on remand, the RO must attempt to locate any information corroborating these events.  

In July 2013, the Veteran underwent a VA respiratory examination.  However, the VA examiner concluded that the Veteran's current asthma is not related to any of her upper respiratory infections that are noted in service.  The examiner explained that there is no pathophysiological relationship between upper respiratory infections and asthma.  However, the examiner did not discuss the Veteran's claimed asbestos exposure.  Therefore, an addendum opinion must be obtained discussing whether or not the Veteran's current asthma is related to any asbestos exposure in service. 

In February 2014, the Veteran underwent a private medical examination.  At this examination, the Veteran reported that she had no difficulties with her upper and lower respiratory tracts before service.  It was not until her stationing at the William Beaumont Army Medical Center that the Veteran reported beginning to develop a runny nose, itchy eyes, and drainage in the back of her throat and developed a wheeze.  Since then, the Veteran noted that she has continued to have significant problems with breathing and takes multiple medications and inhalers as a result.  The private physician concluded that it is as likely as not that if the Veteran had not had the exposures in service (dusty environment, operating room environment for her occupation, chemicals in the hospital, internal/external environment), she would not have developed the severe allergic reactions and sensitization in her upper and lower respiratory tracts the rest of her life. 

However, the Board finds that the February 2014 private examination does not provide an adequate rationale to support its conclusion.  Specifically, the physician does not provide any medical evidence as to how the Veteran's in-service respiratory infections are related to her current asthma.  Thereby, the February 2014 private asthma examination is not provided any probative weight.

On remand, after the RO attempts to obtain any corroborating evidence indicating whether or not the Veteran was exposed to asbestos while in service, a VA addendum opinion must be obtained determining whether or not the Veteran's current asthma is related to her military service, to include exposure to asbestos. 

Endometriosis

The Veteran contends that she did not experience any gynecological problems prior to service.  However, upon entering service she began having pelvic pain, was diagnosed with erosion of the cervix, and ultimately underwent cryosurgery of her cervix.  A service treatment record following her cryosurgery reported that no side effects of the surgery were noted.  The Veteran reports that she continued to have pelvic pain throughout her entire military service, similar to the pain she now experiences with endometriosis.

In February 2008, the Veteran was diagnosed with endometriosis, and in 2012, underwent a total hysterectomy.

In July 2013, the Veteran underwent a VA examination.  The examiner noted that the Veteran currently has endometriosis, status post total hysterectomy, bilateral oophorectomy and salpingectomy, and status post uterine fibroids with diagnoses dates of 2008 and 2012.  The examiner concluded that the Veteran's current endometriosis is less likely than not due to her diagnosis of erosion of the cervix and/or her cryosurgery performed in service.  The examiner explained that erosion of the cervix has nothing to do with endometriosis and does not cause endometriosis.  Additionally, the examiner noted that the Veteran was not diagnosed with endometriosis until 2008, several years after the Veteran's discharge from service.

However, the examiner does not discuss the claim that the Veteran did have endometriosis in service as she was having similar symptoms in-service as she does now.  Therefore, the Board finds that an addendum opinion is necessary to determine whether or not the Veteran was experiencing any symptoms of endometriosis in service and whether those symptoms are related in any way to her current diagnosis.

The February 2014 private physician ultimately concluded that the Veteran's endometriosis is related to her military service as she developed this condition while in service.  As no adequate rationale is provided linking the Veteran's diagnosis of erosion of the cervix and cryosurgery and current endometriosis, the Board finds this opinion inadequate.  Additionally, the physician does not explain how he concluded that the Veteran developed endometriosis in service as no diagnosis of endometriosis was present until 2008. 

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for an addendum opinion.

Once the above development has been completed, schedule a VA examination to determine the etiology of the Veteran's back disabilities diagnosed during the pendency of the claim (September 2013 to the present).  The claims file, to include a copy of this remand, must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on the examination, a review of the evidence of record, to include the Veteran's private treatment records, the examiner must:

a) First identify each back disability diagnosed during the appeal period (from September 2013 to the present), to include but not limited to, arthritis and lumbar strain.
	
Next, the examiner must provide opinions on the following:
	
1) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability was caused by the Veteran's active duty service; and 

2) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability began during or within one year of separation from the Veteran's active duty service.

The examiner should review the Veteran's medical and lay statements regarding her 1997, 2007, and 2011, post-service accidents. 

Then, schedule a VA examination to determine the etiology of the Veteran's right knee disabilities diagnosed during the pendency of the claim (September 2013 to the present).  The claims file, to include a copy of this remand, must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on the examination, a review of the evidence of record, to include the Veteran's private treatment records, the examiner must:

b) First identify each right knee disability diagnosed during the appeal period (from September 2013 to the present), to include but not limited to, arthritis, fracture of the patella, tibia, etc.
	
Next, the examiner must provide opinions on the following:
	
1) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability was caused by the Veteran's active duty service; and 

2) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability began during or within one year of separation from the Veteran's active duty service.

Finally, schedule a VA examination to determine the etiology of the Veteran's gynecological disabilities diagnosed during the pendency of the claim (September 2013 to the present).  The claims file, to include a copy of this remand, must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's endometriosis was incurred in service.  The Board requests that the examiner specifically discuss whether the Veteran's in-service treatment visits for pelvic pain were early manifestations of her later diagnosed gynecological problems. 

All opinions rendered by the examiner must be accompanied by a complete rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions. If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3. Next, the RO must obtain any records corroborating the condemnation and demolition of any barracks buildings at the Beaumont Army Medical Center during the period of September 1984 to June 1990 due to asbestos. 

Once the above development has been completed, an addendum opinion from the July 2013 VA examiner must be obtained discussing any new evidence, specifically Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory condition is related to the Veteran's military service, to include any exposure to asbestos. 

All opinions rendered by the examiner must be accompanied by a complete rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions. If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

4. A new examination of the Veteran is only required if the medical professional providing the opinions finds one is necessary.

If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.
 
5. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

6. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


